EXHIBIT 10.8

PROPEX FABRICS INC.

FIRST AMENDMENT

TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
February 20, 2006 and entered into by and among Propex Fabrics Inc., a Delaware
corporation (“Company “), the financial institutions listed on the signature
pages hereof (“Lenders “), BNP Paribas, as administrative agent for Lenders
(“Administrative Agent “), and the Credit Support Parties (as defined in
Section 4 hereof) and is made with reference to that certain Credit Agreement
dated as of January 31, 2006 (the “Credit Agreement “), by and among Company,
Lenders and Administrative Agent. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.

RECITALS

WHEREAS, Company and Lenders desire to amend the Credit Agreement as set forth
herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. AMENDMENTS TO THE CREDIT AGREEMENT

Amendments to Section 1: Definitions

A. The defined term “Collateral” in subsection 1.1 of the Credit Agreement is
hereby amended by deleting the reference to “Like-Kind Documents” contained
therein and substituting the words “Like-Kind Exchange Documents” in place
thereof.

B. The defined term “Collateral Documents” in subsection 1.1 of the Credit
Agreement is hereby amended by deleting the reference to “Like-Kind Documents”
contained therein and substituting the words “Like-Kind Exchange Documents” in
place thereof.

C. The defined term “Revolving Loan Commitment” in subsection 1.1 of the Credit
Agreement is hereby amended by deleting the reference to “2.1A(ii)” contained
therein and substituting “2.1A(iii)” in place thereof.

D. The defined term “Revolving Loans” in subsection 1.1 of the Credit Agreement
is hereby amended by deleting the reference to “2.1A(ii)” contained therein and
substituting “2.1A(iii)” in place thereof.

E. The defined terms “US Holdco I” and “US Holdco II” are hereby deleted in
their entirety.



--------------------------------------------------------------------------------

F. Subsection 1.2 of the Credit Agreement is hereby amended by deleting the
words “in necessary” in the second proviso of the third sentence thereof and
substituting the words “is necessary” in place thereof.

1.2 Amendments to Section 2: Amounts and Terms of Commitments and Loans

A. Subsection 2.1A of the Credit Agreement is hereby amended by deleting the
reference to “subsections 2.1A(i) and 2.1A(ii)” contained therein and
substituting the words “subsections 2.1A(i), 2.1A(ii) and 2.1(iii)” in place
thereof.

B. Subsection 2.2A(i)(a) of the Credit Agreement is hereby amended by deleting
the reference to “1.50%” contained therein and substituting “1.25%” in place
thereof.

C. Subsection 2.2A(i)(b) of the Credit Agreement is hereby amended by deleting
the reference to “2.50%” contained therein and substituting “2.25%” in place
thereof.

Amendments to Section 4: Conditions to Loans and Letters of Credit

A. Subsection 4.1K(i) of the Credit Agreement is hereby amended by deleting the
reference to “Schedule 4.1M” contained therein and substituting the words
“Schedule 4.1K” in place thereof.

B. Subsection 4.1K(i) of the Credit Agreement is hereby further amended by
deleting the reference to “Like-Kind Assets” contained therein and substituting
the words “Like-Kind Exchange Assets” in place thereof.

C. Subsection 4.1K(iii) of the Credit Agreement is hereby amended by deleting
the reference to “Schedule 4.1M” contained therein and substituting the words
“Schedule 4.1K” in place thereof.

Amendments to Section 6: Company’s Affirmative Covenants

Subsection 6.1(xi) of the Credit Agreement is hereby amended by replacing the
date “March 31, 2006” where it appears therein with the date “May 1, 2006”.

Amendments to Section 7: Company’s Negative Covenants

Subsection 7.2(iv) of the Credit Agreement is hereby amended by replacing the
reference to “subsection 7.1(vi) “ where it appears therein with “subsection
7.1(vii)”.

B. Subsection 7.3(iii) of the Credit Agreement is hereby amended by replacing
the reference to “subsection 7.1(vi)” where it appears therein with “subsection
7.1(vii)”.



--------------------------------------------------------------------------------

Amendments to Section 9: Administrative Agent

Clause (c) of the second proviso of subsection 9.6 of the Credit Agreement is
hereby amended by inserting “(other than Liens on all or substantially all of
the Collateral)” immediately after the reference to “subsection 7.2” contained
therein.

Amendment to Table of Contents

Table of Contents of the Credit Agreement is hereby amended by deleting the
reference to “4.1J” contained in the section thereof entitled “Schedules” and
substituting the words “4.1K” in place thereof.

Amendment to Schedules

The reference in the heading of Schedule 4.1J Closing Date Mortgaged Properties
is hereby amended by deleting the reference to “4.1J” contained therein and
substituting “4.1K” in place thereof.

Section 2. CONDITIONS TO EFFECTIVENESS

Section 1 of this Amendment shall become effective only upon the satisfaction of
all of the following conditions precedent (the date of satisfaction of such
conditions being referred to herein as the “First Amendment Effective Date”):

A. On or before the First Amendment Effective Date, Company shall deliver to
Administrative Agent for Lenders executed copies of this Amendment.

B. On or before the First Amendment Effective Date, Requisite Lenders shall
deliver to Administrative Agent executed copies of this Amendment.

C. On or before the First Amendment Effective Date, all corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent, acting on behalf of Lenders, and its counsel
shall be satisfactory in form and substance to Agent and such counsel, and Agent
and such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

Section 3. COMPANY’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Company represents and warrants to each
Lender that the following statements are true, correct and complete:

A. Corporate Power and Authority. Company has all requisite corporate power and
authority to enter into this Amendment and to carry out the transactions
contemplated by, and perform its obligations under, the Credit Agreement as
amended by this Amendment (the “Amended Agreement “).



--------------------------------------------------------------------------------

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement have been duly authorized by all
necessary corporate action on the part of Company.

C. No Conflict. The execution and delivery by Company of this Amendment and the
performance by Company of the Amended Agreement do not and will not (i) violate
any provision of any law or any governmental rule or regulation applicable to
Company or any of its Subsidiaries, the certificate or articles of incorporation
or bylaws of Company or any of its Subsidiaries or any order, judgment or decree
of any court or other agency of government binding on Company or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
Company or any of its Subsidiaries, (iii) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Company or any of
its Subsidiaries (other than Liens created under any of the Loan Documents in
favor of Administrative Agent on behalf of Lenders), or (iv) require any
approval of stockholders or any approval or consent of any Person under any
Contractual Obligation of Company or any of its Subsidiaries.

D. Governmental Consents. The execution and delivery by Company of this
Amendment and the performance by Company of the Amended Agreement do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any federal, state or other governmental authority
or regulatory body.

E. Binding Obligation. This Amendment has been duly executed and delivered by
Company and this Amendment and the Amended Agreement are the legally valid and
binding obligations of Company, enforceable against Company in accordance with
their respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

F. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 5 of the Credit Agreement
are and will be true, correct and complete in all material respects on and as of
the First Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects on and as of such earlier date.

G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Potential Event of Default.



--------------------------------------------------------------------------------

Section 4. ACKNOWLEDGEMENT AND CONSENT

Each of Company, Propex Fabrics Holdings Inc., a Delaware corporation
(“Holdings”) and each Subsidiary Guarantor listed on the signature pages hereof
(each individually a “Credit Support Party” and collectively, the “Credit
Support Parties”) has read this Amendment and consents to the terms hereof and
agrees that all references to the Credit Agreement in all Loan Documents shall
be deemed to mean the Credit Agreement as amended by this Amendment, and each
Credit Support Party further hereby confirms and agrees that the obligations of
such Credit Support Party under, and the Liens granted by such Credit Support
Party as collateral security for the indebtedness, obligations and liabilities
evidenced by the Credit Agreement and the other Loan Documents pursuant to, each
of the Loan Documents to which such Credit Support Party is a party shall not be
impaired and each of the Loan Documents to which such Credit Support Party is a
party is, and shall continue to be, in full force and effect and are hereby
confirmed and ratified in all respects.

Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Credit Support
Party is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Amendment and (ii) nothing in the Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such Credit
Support Party to any future amendments to the Credit Agreement.

Section 5. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Agent or any Lender under,
the Credit Agreement or any of the other Loan Documents.

B. Fees and Expenses. Company acknowledges that all costs, fees and expenses



--------------------------------------------------------------------------------

as described in subsection 10.2 of the Credit Agreement incurred by
Administrative Agent and its counsel with respect to this Amendment and the
documents and transactions contemplated hereby shall be for the account of
Company.

C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

E. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

COMPANY:

 

  PROPEX FABRICS INC.   By:  

/s/ Philip D. Barnes

  Name:   P.D. Barnes   Title:   Vice President, Chief Financial Officer and
Treasurer HOLDINGS (for purposes of     Section 4 only}:       PROPEX FABRICS
INTERNATIONAL HOLDINGS I INC.   By:  

/s/ Philip D. Barnes

  Name:   P.D. Barnes   Title:   Vice President, Chief Financial Officer and
Treasurer SUBSIDIARY GUARANTORS     (for purposes of Section 4 only):      
PROPEX FABRICS INTERNATIONAL HOLDINGS II INC.   By:  

/s/ Philip D. Barnes

  Name:   P.D. Barnes   Title:   Vice President, Chief Financial Officer and
Treasurer   SI CONCRETE SYSTEMS CORPORATION   By:  

/s/ Philip D. Barnes

  Name:   P.D. Barnes   Title:   Vice President, Chief Financial Officer and
Treasurer



--------------------------------------------------------------------------------

  SI GEOSOLUTIONS CORPORATIONS   By:  

/s/ Philip D. Barnes

  Name:   P.D. Barnes   Title:   Vice President, Chief Financial Officer and
Treasurer   SI CONCRETE HOLDINGS LLC   By:  

/s/ Philip D. Barnes

  Name:   P.D. Barnes   Title:   Vice President, Chief Financial Officer and
Treasurer   SI CONCRETE HOLDINGS LLC   By:  

/s/ Philip D. Barnes

  Name:   P.D. Barnes   Title:   Vice President, Chief Financial Officer and
Treasurer   SI GEOSOLUTIONS EXCHANGE LLC   By:  

/s/ Philip D. Barnes

  Name:   P.D. Barnes   Title:   Vice President, Chief Financial Officer and
Treasurer   SI CONCRETE EXCHANGE LLC   By:  

/s/ Philip D. Barnes

  Name:   P.D. Barnes   Title:   Vice President, Chief Financial Officer and
Treasurer  

BNP PARIBAS, individually and

as Administrative Agent

  By:  

/s/ Sean Davenport

  Name:   Sean Davenport   Title:   Director   By:  

/s/ Matthew R. Wyatt

  Name:   Matthew Wyatt   Title:   Vice President